DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 04, 2021 is acknowledged.  Claims 1 and 4 have been amended.  Claims 3 and 12 has been cancelled. Non-elected Invention and/or Species, Claims 7-11 have been withdrawn from consideration. Claims 1-2, 4-11 and 13 are pending.
Action on merits of claims 1-2, 4-6 and 13 follows.

Specification
The newly submitted title is not descriptive.  The title is: 
A LIGHT-EMITTING DIODE HAVING A VERTICAL THOUGH-HOLE CONTACT PENETRATING THROUGH A BONDING SUBSTRATE, SECOND CONDUCTIVE LAYER, ACTIVE LAYER AND CONTACTS A FIRST CONDUCTIVE LAYER  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (CN Pub. No. 104064641A) in view of HSIEH et al. (US Patent No. 8,999,736) both of record.
With respect to claim 1, ZHANG teaches a semiconductor device substantially as claimed including a substrate (400), a bonding metal layer, a reflective layer (collectively 300), a first conductive layer (N-GaN), an active layer (Quantum well), a second conductive layer (P-GaN), at least one first electrode (820) and at least one second electrode (810), 
wherein the bonding metal layer is provided on one side of the substrate (400); 
the reflective layer is provided on one side of the bonding metal layer that is away from the substrate (400); 
the second conductive layer (P-GaN) is provided on one side of the reflective layer that is away from the bonding metal layer; 
the active layer (quantum well) is provided on one side of the second conductive layer (P-GaN) that is away from the reflective layer; 
the first conductive layer (N-GaN) is provided on one side of the active layer (quantum well) that is away from the second conductive layer (P-GaN); 
the at least one first electrode (820) runs, from one side of the substrate (400) that is away from the bonding metal layer, successively through the substrate (400), the bonding metal layer, the reflective layer (300), the second conductive layer (P-GaN) and the active layer (quantum well), and to the first conductive layer (N-GaN) to be connected with the first conductive layer (N-GaN), wherein the at least one first electrode (820) is insulated from the substrate (400), the bonding metal layer, the reflective layer (300), the second conductive layer (P-GaN) and the active layer (quantum well); and 


Thus, ZHANG is shown to teach all the features of the claim with the exception of explicitly disclosing the semiconductor device further includes at least one groove. 
However, HSIEH teaches a semiconductor device including a first conductive layer, an active layer and a second conductive layer (collectively 302), at least one first electrode (301) and at least one second electrode (301), the semiconductor device further includes at least one groove (304), with at least one groove (304) is provided on one side of the first conductive layer that is away from the active layer and runs through at least the first conductive layer and the active layer, and the at least one groove (304) partitions the semiconductor device into different pixel units (30). (See FIG. 23A).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the semiconductor device of ZHANG with the at least one groove as taught by HSIEH to provide different pixel units. 
With respect to claim 2, the semiconductor device of ZHANG further comprises: at least one filling slot (600) running from the substrate (400) to the first conductive layer (N-GaN), wherein the at least one filling slot (600) runs through the substrate (400), the bonding metal layer, the reflective layer (300), the second conductive layer (P-GaN) and the active layer (quantum well), and partially runs into the first conductive layer (N-GaN), and the each first electrode (820) is located in one filling slot (600) and connected with the first conductive layer (N-GaN); 

With respect to claim 4, in view of HSIEH, an insulating layer (40) is provided on a bottom and the side wall of the groove (304). (See FIG. 23B).
With respect to claims 5 and 13, in view of HSIEH, the semiconductor device further comprises: a fluorescent powder layer (P) provided on the first conductive layer, the fluorescent powder layer (P) being made from quantum dot fluorescent powder. 
With respect to claim 6, each first electrode (820) of ZHANG extends on the one side of the substrate (400) that is away from the bonding metal layer, to form a connecting pad for connection with an external drive circuit, and each connecting pad is connected with one first electrode (820); and in view of HSIEH, each second electrode is located between two adjacent connecting pads, and is separated from the two adjacent connecting pads. (See HSIEH’s FIG. 24E).    
Response to Arguments
Applicant's arguments filed January 04, 2021 have been fully considered but they are not persuasive.
Applicant argues:
Firstly, the applicant respectfully submits that Hsieh at least fails to disclose "the at least one groove partitions the semiconductor device into different pixel units". After reading Hsieh, the applicant does not find any information from Hsieh related to partitioning the semiconductor device into different pixel units.

However, HSIEH, col. 10, lines 13-15, teaches: “a number of trenches 304 are formed between the optoelectronic elements 30”.

Secondly, in semiconductor art, ZHANG shows one device does not mean ZHANG only forms one device. The device of ZHANG can be formed the same way as that of HSIEH. Which means the devices of ZHANG would be separate by forming the same trench 304 running through at least the first conductive layer (N-Gan) and the active layer (quantum well) to partition them into different pixel or element units.
Thirdly, there is no limitation such as “other feature in amended claim 1 to solve a technical problem …” ever been claimed.

The limitations are met. The rejection of all claims are maintained.     
Previously, only claim 4 depends on, now cancelled, claim 3. Thus, the scope of claim 2, 5-6 and 13 have been changed. 
The rejection of claim 5-6 and 13 constitutes new ground of rejection. 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANH D MAI/Primary Examiner, Art Unit 2829